The policy defines total disability to be such that "the insured is prevented thereby from engaging in any occupation or performing any work for compensation of financial value." *Page 22 
That Bloss was disabled to such a degree, there is no doubt. He lost his position for that reason in September, 1924, and never again performed work "for compensation of financial value." I think that the letter of Mrs. Bloss, under date of December 10, 1924, accompanied, as it was, by the diagnosis of Doctor Calhoun and the clinical report of Nickson, constituted "due notice" to appellant of such disability.
Printed on the policy are the following words:
"It is not necessary to employ any person, firm or corporation to collect the insurance or secure any benefit under this policy. Write direct to the society, 120 Broadway, New York, or communicate with the nearest authorized agent of the society whose duty it is to facilitate all settlements without charge."
The policies do not require the filing of a claim on account of such disability, but merely notice of it. Neither do the policies define "due notice" or specify the manner of making it. It seems to me that, when the insurance company was advised that the insured, because of incipient general paresis, was so incapacitated that he was not competent to make a change of beneficiary, it thereby received "due notice" of his total disability.
                    [En Banc. June 15, 1934.]                             ORDER.
The above-entitled cause having been first heard November 8, 1933, by a Department of the court, which reversed the judgment of the superior court and remanded the cause with direction to dismiss the action;
And a petition for rehearing having been granted, and the cause having been argued to the court En Banc, June 4, 1934, with seven judges sitting, the cause being submitted to another judge on the briefs (the chief justice being disqualified); *Page 23 
And the eight judges being equally divided in their opinions, there is no constitutional majority either for affirmance or for reversal.
The judgment of the trial court therefore stands affirmed.
         By the Court: WALTER B. BEALS, Chief Justice.